DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 7/20/20 has been considered.
4.	The drawings are objected to because:
A.	Fig. 3: two different elements are labelled “302a”.
B.	Fig. 6A: the specification at [0049] refers to C, C’ and C” whereas the drawing only shows C”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
5.	The disclosure is objected to because of the following informalities:
A.	Paragraph [0045]: no element labelled “301b” is shown in Fig. 3.
B.	Paragraph [0049]: labels C and C’ not shown in Fig. 6A as described.   
Appropriate correction is required.
6.	Claims 1-20 are distinguishable over the prior art.  As per claims 1, 8 and 15, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining, by a localization device, a plurality of ground-touching corner edges based on a plurality of horizontal edges and a plurality of vertical edges in a line drawing; determining, by the localization device, a plurality of 3D points corresponding to a plurality of 2D points in each of the plurality of ground-touching corner edges based on a mapping relationship and a set of intrinsic parameters of a camera, wherein the mapping relationship is derived by calibrating 2D camera scenes corresponding to different placements of a calibration board in a real-world, and wherein the mapping relationship provides a relationship between an angular orientation of a ground touching edge of an object in real-world and an angular orientation of a corresponding ground touching edge in camera scene, at any given distance; generating 2D occupancy data by plotting the plurality of 3D points in a 2D plane; and determining a location of an AGV based on the 2D occupancy data and the mapping relationship.  Dependent claims 2-7, 9-14 and 16-20 are distinguishable for at least the same reasons. 
The cited documents represent the general state of the art of vehicle localization and scene analysis.  Huang et al. (US 2021/0004610)- using calibration board in conjunction with a camera mounted on a vehicle; Olson et al. (US 2018/0210087)- processing camera images in conjunction with LiDAR to provide localization of autonomous vehicles; Dabeer et al. (US 2018/0192035)- using a camera to produce 2D object location data to estimate 3D pose data; and Zhang et al. (US 2019/0271549)- camera-based localization of an autonomous vehicle through examination of pixel data.
8.	This application is in condition for allowance except for the following formal matters: 
A.	Drawing discrepancies as noted above in paragraph 4.
B.	Specification discrepancies as noted above in paragraph 5.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661